Citation Nr: 1202587	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD) during the period from July 18, 2005, through October 10, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to February 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, to include service in the Republic of Vietnam.  The Veteran's various decorations for his active service include a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which assigned an initial 10 percent rating for PTSD, from the effective date of service connection, July 18, 2005.  This case also comes before the Board on appeal from an October 2010 rating decision by the Hartford RO in Newington, Connecticut which granted the Veteran's claim for entitlement to TDIU, and assigned an effective date of February 20, 2008.  Ultimately, the originating agency granted a 50 percent rating for the Veteran's PTSD, effective October 11, 2006.  The Veteran subsequently indicated that he was satisfied with the 50 percent rating but is continuing his appeal for a 50 percent rating for the initial rating period prior to October 11, 2006.

In connection with his PTSD claim, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge in April 2009.  A transcript of that hearing is associated with the claims files.  In connection with both claims, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing is also associated with the claims files.

Here, the Board notes that the Veteran testified before a different Veterans Law Judge regarding his claim for an increased initial rating for PTSD than the undersigned.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  As set forth below, however, the Board is fully granting the Veteran's requested benefits in relation to this claim.  As such, the Board finds no prejudice to the Veteran in addressing the claim.

The TDIU issue is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates reduced reliability and productivity than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the period from July 18, 2005, through October 10, 2006.


CONCLUSION OF LAW

The criteria for a rating for PTSD of 50 percent have been met during the period from July 18, 2005, through October 10, 2006.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice for his claim for an initial rating of 50 percent for PTSD during the period from July 18, 2005, through October 10, 2006, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or             38 C.F.R. § 3.159 (2011). 


Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411,       38 C.F.R. § 4.130.  Under Diagnostic Code 9411, the following applies: 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

The Veteran filed a claim for entitlement to service connection for PTSD in July 2005.  Service connection for PTSD was granted and a 10 percent rating was assigned, effective July 18, 2005, in the April 2007 rating decision on appeal.  The Veteran disagreed with the initial rating, and in an October 2009 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective September 20, 2007.  At that time, the Veteran indicated that he was satisfied with the rating from September 20, 2007 forward, but he requested a 50 percent rating back to the date of his claim-July 18, 2005.  In a May 2010 rating decision, the RO granted the Veteran a 50 percent rating for PTSD, from October 11, 2006.  The Veteran continues to request a 50 percent rating for the period from July 18, 2005, through October 10, 2006.

Relevant evidence from the period from July 18, 2005, through October 10, 2006, includes the report of a VA examination in November 2005.  On mental status examination, the Veteran was clean, well dressed, and groomed.  He was pleasant to approach and cooperative.  He was alert and oriented to time, place, and person.  Mood was somewhat anxious and depressed.  Affect exhibited full range.  Attention was good, and concentration and memory were fair.  Speech was clear and coherent.  The Veteran denied hallucinations and delusions.  He was not suicidal or homicidal.  Insight and judgment were fair.  The Veteran exhibited good impulse control.  He had no impairment of thought process or communication.  The Veteran was oriented and complained of some memory confusion.  No ritualistic or obsessive behavior was reported.  The Veteran's speech was clear, coherent, relevant, and logical.  No panic attacks were described.  The Veteran had been depressed and anxious with good response to antidepressants.  He had chronic sleep impairments and became sleepy in the daytime.

The examiner found that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  The Veteran was diagnosed with mild depressive disorder and assigned a GAF score of 75.

On December 2005 VA psychiatric consult, the Veteran was found to not meet the DSM-IV criteria for a PTSD diagnosis.  The Veteran was diagnosed with dysthymia, and he was assigned a GAF score of 75.

In October 2006, an examination report by a private psychiatric examiner was associated with the claims file, in which the Veteran was diagnosed with PTSD.  This report was the basis for the increased rating to 50 percent for the Veteran's PTSD.  In March 2007, the same examiner who performed the examination in July 2005 reviewed the record after the inclusion of more recent records.  He found that the private examiner, who reported knowing the Veteran since 1998, clearly described symptoms that fulfilled the DSM-IV diagnostic criteria for PTSD.  As such, the VA examiner found that the Veteran met the criteria for a diagnosis of PTSD, which was due to in-service stressors.  He acknowledged that although the Veteran did not demonstrate such symptoms in the VA examination, with the private examiner, the Veteran had demonstrated overall poor psychosocial functioning as related to his experiences in Vietnam.

On review of the evidence above, the Board finds that for the period from July 18, 2005, through October 10, 2006, the symptoms of the Veteran's PTSD on VA examination were mild.  However, in consideration of the entire body of evidence, to include the report of the private examination from an examiner who had treated the Veteran since 1998, the Veteran's symptoms more closely approximated occupational and social impairment, with reduced reliability and productivity.  In this regard, the Board notes that the November 2005 VA examiner adopted the October 2006 private examination report and changed his diagnosis based on this report.  Thus, although not all of the listed symptoms compatible with a 50 percent rating have been demonstrated in this case, the Board concludes that the type and degree of symptomatology contemplated for a 50 percent rating appear to be demonstrated when considering all evidence of record.  Given this, and resolving all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for an initial 50 percent rating for PTSD are met from July 18, 2005, through October 10, 2006.

The Board notes that in awarding the 50 percent rating from July 18, 2005, through October 10, 2006, the Board is fully resolving the matter on appeal.  In argument submitted in November 2010, the Veteran's representative indicated that the Veteran was satisfied with a 50 percent rating, and only requested that this rating be assigned for the period from July 18, 2005, through October 10, 2006.  Hence, discussion of whether any higher rating is warranted is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).




ORDER

Entitlement to a 50 percent rating for PTSD from July 18, 2005, through October 10, 2006, is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

The Board's review of the claims files reveals that further originating agency action on the claim for entitlement to TDIU prior to February 20, 2008, is warranted.

The earliest effective date for an award of TDIU cannot be earlier than the date that the record shows the veteran was precluded from following a substantially gainful occupation by his service-connected disability

Under the applicable criteria, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, service connection has been established for PTSD, rated as 50 percent disabling from July 18, 2005, diabetes mellitus, type II, rated as 20 percent disabling from July 14, 2004, and for peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling from February 20, 2008.  Consequently, the percentage requirements of 4.16(a) were not met prior to February 20, 2008.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

On an October 2006 private Report of Ability to Do Work-Related Activities, the psychiatrist noted that the Veteran had a poor ability to perform activities within a schedule, maintain regular attendance, be punctual, sustain an ordinary routine without special supervision, work with or near others without being distracted by them, and perform at a consistent pace.  The psychiatrist also noted, however, that the Veteran's nonservice-connected back disability also affected his impairment.  Nevertheless, this indicates that the Veteran may have been unemployable due to his PTSD as early as October 2006.

Here, the Board finds that an opinion as to when the Veteran the Veteran became unemployable is required.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the relevant VA Medical Center(s), as well as any other outstanding records pertinent to the Veteran's claim.

2.  The claims folder should be provided to and reviewed by the examiner who performed the September 2010 VA examination, or a suitable substitute.  The examiner should provide an opinion concerning when the Veteran became unemployable solely due to his service-connected disabilities.  The rationale for all opinions expressed must be provided.

3.  If the examiner finds that the Veteran was unemployable due to his service-connected disabilities prior to February 20, 2008, the RO or the AMC should refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for consideration of the Veteran's entitlement to an extra-schedular evaluation for his TDIU prior to February 20, 2008.

4.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claim on appeal.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


